Citation Nr: 0509242	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  02-00 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to April 
1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The Board remanded the issues that are the subject of this 
decision in May 2003 and July 2004.  Review of the actions 
performed by the RO reveals that the mandates of those 
remands has been fulfilled.  Stegall v. West, 11 Vet. App. 
268 (1998).

As noted in the May 2003 remand, the veteran requested a VA 
Travel Board hearing in his January 2002 Substantive Appeal 
and, in a February 2002 submission, indicated that he instead 
sought a VA Video Conference hearing.  As indicated, however, 
in an April 2002 VA Report of Contact, he notified the RO by 
telephone that he wanted to withdraw his hearing request.  
See 38 C.F.R. § 20.704(d) (2004).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's current bilateral hearing loss is not 
etiologically related to the injury incurred in a motor 
vehicle accident during service or to any other incident or 
occurrence during the veteran's period of active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in 
active service.  38 U.S.C.A. §§1110, 1131, 5103, 5107 (West 
2002); 38 C.F.R. §§3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In July 2003 and August 2004 letters, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence was to be provided by him and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter also 
contained language in effect advising the veteran to submit 
or identify any evidence that he believed would help the RO 
decide his claim.  See Pelegrini v. Principi, 18 Vet. App. 
413 (2004), cf. VA O.G.C. Prec. Op. No. 1-2004.

Here, the Board acknowledges that the August 2004 VCAA notice 
was provided to the veteran long after the initial 
adjudication of his claim in February 2001.  In a recent 
decision, the U.S. Court of Appeals for Veterans Claims 
(Court) expressed the view that a claimant is entitled to 
VCAA notice prior to initial adjudication of the claim.  
Pelegrini, 18 Vet. App. at 420-421.  In this case, the RO 
could not have provided the VCAA notice regarding service 
connection prior to the initial adjudication because that 
adjudication addressed the issue of whether new and material 
evidence had been submitted to reopen the veteran's 
previously denied claim of entitlement to service connection 
for bilateral hearing loss.

Regardless, the Board finds that the veteran was not 
prejudiced by the post-initial adjudication VCAA 
notification.  Throughout the course of this longstanding 
appeal, the veteran has been repeatedly advised of the 
evidence of record and the applicable laws and regulations 
governing service connection.  He has continued to submit or 
identify additional evidence in support of his appeal and 
that evidence was duly considered by the RO.  Indeed, in the 
December 2004 Supplemental Statement of the Case, the RO 
indicated that it had again reviewed the veteran's claims 
folders in their entirety.  Thus, the Board finds that the 
veteran received the same benefit of the RO's full 
consideration of the all the evidence of record, as he would 
have received had he received the VCAA notice prior to 
initial adjudication.  Moreover, the Board notes that the 
effective date of any award based on additional evidence 
would have been fixed in accordance with the claim that was 
the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2004) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 
38 C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  For the reasons set forth above, the Board finds 
that VA has fully satisfied its notification duties to the 
veteran and that he has not been prejudiced by any post-
initial adjudication notification.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  Consistent with this duty, the Board remanded the 
matter in May 2003 and July 2004 to obtain any additional 
records as well as seeking further VA examination and opinion 
regarding the issue under appellate consideration.  The RO 
has complied with the Board's remand instructions.  Stegall 
v. West, 11 Vet. App. 268 (1998).  It is also noted that the 
veteran's service department medical records are on file, as 
are relevant post-service clinical records.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1) - (3) (2004).  
There is no indication of outstanding records, nor is there a 
need for another VA medical opinion, given the thoroughness 
of the examination reports recently obtained.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  For 
all the foregoing reasons, the Board concludes that VA's 
duties to assist the veteran have also been fulfilled.

Service Connection

Law and Regulation

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based on  ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2004); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) 
(2004).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(3) (2004); see 
38 U.S.C.A. § 1101(3) (West 2002); and 38 C.F.R. § 3.309(a) 
(2004) (listing applicable chronic diseases, including 
organic diseases of the nervous system).  Initially, the 
Board notes that there is no evidence of bilateral 
sensorineural hearing loss within one year after the 
veteran's separation from service.  In fact as outlined 
further below, the first complaint of bilateral hearing loss 
is in June 1973, and the first medical evidence showing a 
hearing loss dates from January 1980.  Therefore, the 
presumption of in-service incurrence for chronic disease is 
not for application.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).

Review of the evidence of record reveals that the veteran has 
a current bilateral hearing loss.  

Review of the service medical records shows no complaints, 
treatment, or diagnosis of a hearing loss during service.  
The veteran's hearing was noted to be normal on his induction 
examination.

The veteran asserts that his present hearing loss is the 
result of injuries incurred when the steering of a truck he 
was driving malfunctioned and he drove into a drainage ditch.  
The accident report filed by the veteran in March 1956 and 
supporting documentation is of record.  At the time of the 
accident the veteran was reported to have received a cut over 
the left eye and was treated at the 332nd General Dispensary.  
The only injury noted in the statement signed by the veteran 
at the time of the accident is the laceration over the left 
eye.  

On the veteran's separation examination, dated in April 1956, 
the veteran's hearing was noted to be 15/15 on a whispered 
voice test.

A January 1958 examination report from M.L.F., M.D., does not 
record complaints of hearing loss.

The veteran was examined by VA in March 1958.  Although on 
the examination form there are no hearing test results, no 
complaints or abnormalities associated with the veteran's 
hearing are noted.  The veteran stated during a special 
neurological examination in April 1958 that he was not 
unconscious at the time of the accident.  At that time he 
complained only headaches and nervousness and irritability, 
diagnosed by the examiner as psychoneurosis, anxiety, mild in 
degree.

The veteran filed a claim of entitlement to service 
connection for hearing loss in June 1973 and his claim was 
denied in July 1973.  In an August 1973 statement he reported 
that when he was separated from service, he was told by the 
Army doctor at Camp Chaffee that the blow had severed a nerve 
in his forehead and it would be sore for the rest of his life 
and could give him trouble with his hearing later on.  The 
veteran reports that he was told to file for VA compensation 
by that Army doctor.

The veteran also reported that a doctor in the Kansas City 
VAMC outpatient clinic saw him with regard to a left ear 
hearing loss.  At the time of the claim, the RO contacted the 
VAMC, but was unable to get copies of any treatment.  

In a statement submitted to a U.S. Senator in August 1974, 
the veteran reported that he was at the VAMC the previous 
June (1973 or 1974) as an outpatient for a hearing loss in 
his left ear.  He reported that the VA doctor told him that 
the blow to the head while in service could not have caused 
the hearing loss.  He reported that the Post Office doctor 
where he worked said that it could have been caused by the 
service-connected head injury.

VA treatment records dated in January 1980 record complaints 
of a hearing loss, noted to be progressive since 1954.  A 
consultation was requested with an ENT specialist to rule out 
a trauma relationship.  The veteran reported a head injury in 
service and over the past few years had had a progressive 
onset of skin sensitivity around the forehead scar as well as 
progressive hearing loss.  His tympanic membranes were normal 
bilaterally.  On audiological examination he was noted to 
have bilateral down sloping mild NS (neurosensory) loss.  No 
opinion was expressed regarding the relationship between the 
veteran's head injury and the subsequent development of 
bilateral hearing loss.

In May 1985, the veteran reported that he had been issued 
hearing aids by the VAMC in Kansas City.

The veteran submitted the report of June 2000 audiological 
testing performed at Branson Ear Nose & Throat.  The report 
shows apparent bilateral hearing loss.

In July 2000, the veteran underwent an evaluation by M.E.B., 
D.O., from Branson Ear Nose and Throat.  He noted that the 
veteran had had a long term history of hearing loss and had 
worn hearing aids on and off since 1986 or 1987.  He had 
noticed a gradual progressive loss of his hearing, with 
difficulty hearing conversational speech except in a very 
quiet room.

The veteran was noted to have some history of industrial and 
military noise exposure.  He had complaints of tinnitus for 
several years, but could tune it out and had to concentrate 
on it in order to notice it.

The veteran submitted a private medical opinion from R.B.C., 
M.D., a specialist in internal medicine, dated in September 
2000.  The doctor noted the veteran's hearing loss occurred 
and had persisted since the time of his head injury.  
Although it was difficult to prove it was the exact cause of 
the veteran's hearing loss, the onset at the exact time of 
his injury was found to be "fairly convincing."

In January 2001, Dr. M.E.B., submitted a letter to the RO.  
He noted that the veteran was a veteran of the Korean War and 
was exposed to a significant amount of artillery fire during 
his tour of duty in the military.  The veteran was said to 
have reported suffering nerve damage resulting from a head 
injury he received due to a motor vehicle accident while 
serving in the military.  He reported examining the veteran's 
ears in June 2000.  The audiological evaluation revealed a 
slight to mild low frequency hearing loss, sharply sloping to 
a severe to profound sensorineural hearing loss in the mid-
to-high frequency range, bilaterally.  The veteran reported 
he had some difficulty understanding speech especially when 
background noise was present.

The veteran appeared at an RO hearing in June 2001.  He 
recalled that the Captain who performed his separation 
examination told him that his head injury might give him some 
problems with his hearing because of the nerve damage in his 
head.  He recalled that the doctor told him that he had been 
"cut plumb to the skull" based upon what the veteran had 
told him.  He reported that he was in a hurry to get out of 
service, and did not notice that his hearing had been 
diminished.  He did not notice the diminished hearing until 
his wife began making comments about it.  

The veteran reported that he did not receive any treatment 
for his hearing during the first year after his service.  He 
reported that the doctors who had examined him outside the VA 
system had not had access to his service medical records.  

The veteran reported that he was in the artillery division 
while stationed at Camp Chaffee before he went to Germany.  
He reported that at that time hearing protection was not 
issued.  In particular he referred to throwing grenades 
without hearing protection.

The veteran was examined by VA in December 2003.  The veteran 
reported that he had decreased hearing due to a scalp 
laceration while in service.  He noted that just prior to 
discharge the veteran reported he lost control of a vehicle 
and was treated for a scalp laceration.  The veteran reported 
that he was unconscious for an unknown period of time 
immediately after the accident.  The examiner noted the 
veteran's report that the physician conducting the discharge 
examination warned him to expect future problems with his 
hearing due to his nerve damage.  The examiner noted that a 
skull fracture from the accident was not reported.  

The veteran was reported to date the onset of a left ear 
buzzing noise to 1959 or 1960.  Over time, this had become a 
bilateral noise.  With the onset of the noise, there was the 
gradual onset of a noticeable hearing loss.  The veteran 
reported post service noise exposure from part-time farming, 
maintenance work, and recreational shooting.  He denied 
shooting duck or goose, and had always use hearing 
protection.  

In a later addendum, the examiner reported spending two and 
one half hours reviewing the veteran's records.  The examiner 
opined, based on his review of the claims folder, that with 
medical certainty the complaints of hearing loss and tinnitus 
were not related to acoustic trauma, hazardous noise 
exposure, head laceration from a motor vehicle accident, or 
other events that occurred while on active duty.  He noted 
that there was no evidence to suggest that the events during 
active duty were related to the onset of a hearing loss after 
the veteran left the military.  There did not appear to be 
any physiological or medical relation between the events on 
active duty and the later appearance of hearing loss and 
tinnitus.  It was more likely than not that the complaints of 
hearing loss and tinnitus were due to occupational and other 
noise exposure after the service.  The examiner noted that 
this was consistent with the history of post service noise 
exposure and the dates of onsets of the hearing loss and 
tinnitus as reported by the veteran.

The examiner summarized that it was a medical certainty that 
the complaints of hearing loss and tinnitus were not due to 
acoustic trauma, hazardous noise exposure, head injury, head 
laceration, motor vehicle accident, or other events while on 
active duty.

In a March 2004 statement, the veteran clarified that his 
farming had been done prior to his induction to service.  He 
also has noted on several occasions that the farming had been 
done with the aid of horses rather than mechanized equipment.  
With regard to his exposure to noise while hunting, he 
reported that the M-1 Garand 30.06 that he used in the 
military had a much louder report.

The veteran was next examined in August 2004.  The examiner 
reviewed the veteran's claims folder and military and medical 
history in detail.  The veteran was reported to have first 
noticed difficulty with his hearing in the early 1960's.  The 
examiner noted that the veteran had a significant history of 
non-military noise exposure.  Prior to military service, the 
veteran had worked on a farm for ten years.  He initially 
reported that he had worked the farm primarily with horse, 
but did say that he had driven a tractor and hay baler.  The 
veteran retired from the postal service after thirty-three 
years.  He had been employed in maintenance, repairing fans, 
ice machines, thermostats, elevators, and mechanized mail 
trucks.  He had also fired rifles and shotguns since the 
1960's.  He reportedly fired 300 to 500 rounds per year, 
although he did wear hearing protection.  He also operated an 
all terrain vehicle, but wore hearing protection when doing 
so.  He also used a riding lawn mower, with hearing 
protection, and a chainsaw on a limited basis.

The examiner reported that documentation of the veteran's 
bilateral hearing loss occurred first in the veteran's record 
in 1980, based on an evaluation conducted by the Kansas City 
VAMC.  The record referenced testing done at the post office; 
however, those results were not available.  The examiner 
noted that there was a significant history of post-service 
occupational and recreational noise exposure.  He noted the 
veteran's contention that his hearing loss was caused by a 
left sided head trauma.  The examiner opined that the 
bilateral nature of the hearing loss argued against that 
possibility.  He also noted that the onset of the hearing 
loss did not occur until several years after the veteran's 
separation from active duty.  Thus, it was less likely than 
not that the veteran's hearing loss was related to military 
service noise exposure or the motor vehicle accident in which 
he was involved in 1956.

Analysis

Service connection requires competent evidence of a 
relationship between a current disability and service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998).  Absent such 
evidence in this case, service connection is not established. 

The evidence clearly shows that the veteran currently has a 
bilateral hearing loss and he clearly incurred a head injury 
just prior to his exit from service.  However, the 
preponderance of the competent medical evidence weighs 
heavily against a finding that the two are etiologically 
connected in any way.

The veteran has asserted for many years that the physician at 
separation warned him that he might one day have hearing loss 
due to the injury incurred during the motor vehicle accident.  
The Board finds that this simply does not qualify as 
competent medical evidence to lend any support to the 
veteran's claim of service connection.  The lay evidence of 
what a health care professional diagnosed or found on 
examination is hearsay, and as such is not competent to show 
the presence of that disorder.  The connection between what a 
physician said and the layman's account of what the physician 
purportedly said, filtered as it was through a layman's 
sensibilities and the intervening years, is simply too 
attenuated and inherently unreliable to constitute 
"medical" evidence.  See Franzen v. Brown, 9 Vet. App. 235 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board must discount the probative value of the opinions 
of Drs. M.E.B. and R.B.C.  The Board notes that Dr. R.B.C.'s 
opinion is based upon information that the injury and hearing 
loss were contemporaneous - this is clearly not supported by 
the evidence and renders the opinion of little probative 
value.  Dr. M.E.B.'s opinion was not based upon a review of 
the veteran's service medical records nor other available 
records.  The doctor notes that the veteran was a veteran of 
the Korean War and was exposed to artillery - neither of 
which is supported by the record.  While Dr. M.E.B. notes 
nerve damage due to the veteran's head in the motor vehicle 
accident, this also is not supported by the contemporaneous 
documentation that shows only a laceration.  The Board notes 
that a neuroma was diagnosed in the scar in the mid to late 
1980's; however, Dr. M.E.B. did not have access to these 
records, and this has not been shown to affect the veteran's 
bilateral hearing loss by the treating physicians at the time 
nor was it found to by the December 2003 or August 2004 VA 
examiners.

The December 2003 and August 2004 VA examiners spent a 
substantial amount of time reviewing the veteran's service 
medical records, post service medical records, the private 
medical opinions submitted in support of the veteran's claim, 
and the veteran's own history as communicated in the 
examination.  Both of the examiners concluded in strongly 
worded opinions that the veteran's bilateral hearing loss was 
not likely to be connected to the head injury incurred in 
service. 

The veteran has also noted that he was issued a pair of 
hearing aids in the mid 1980's by the Kansas City VAMC.  The 
Board notes that this does not indicate that an etiological 
connection was made by the audiologist.  In any event, such a 
decision to supply medical devices is not binding on VA 
regarding the provision of compensation under 38 U.S.C.A. 
§ 1110 et seq. (West 2002). 

Finally, the Board observes that the veteran himself also 
asserts that his current bilateral hearing loss is related to 
service.  As a lay person, the veteran is competent to relate 
and describe his symptoms, the onset of which occurred 
approximately five years after service and were not shown by 
competent medical evidence until approximately twenty years 
thereafter.  However, to the extent that hearing loss may 
have multiple causes, a determination as to the etiology of 
the hearing loss in this case requires medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
veteran's personal opinion as to the origins of his hearing 
loss is not competent evidence required to establish service 
connection.  

In sum, the preponderance of the evidence is against the 
claim for service connection for bilateral hearing loss.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102 (2004); see generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


ORDER

The claim of service connection for bilateral hearing loss is 
denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


